Citation Nr: 1135450	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-17 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.  There is some question regarding subsequent service in the U.S. Army or Air Force Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April and June 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss.

In July 2010, the Board denied entitlement to a higher initial rating for right wrist disability and remanded the claim for service connection for hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred current bilateral hearing loss disability during service, as a result of in-service acoustic noise exposure from heavy artillery, weapons fire, and helicopters.  

Service treatment records include audiograms conducted for enlistment in July 1966 and separation in August 1968, which revealed bilateral hearing loss to be within normal limits.  The Veteran's hearing thresholds at separation either improved or stayed the same.  

The claims file includes a third audiogram which was conducted during a retention examination for either the U. S. Army or Air Force Reserve in June 1972, four years after discharge from active duty.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
10
LEFT
30
20
20
15
15

While the hearing loss recorded in 1972 did not rise to the level of a disability, as defined by VA under 38 C.F.R. § 3.385, the United States Court of Appeals for Veteran's claims has held that speech reception thresholds in excess of 20 decibels are indicative of some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. 
§ 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id.  

The June 1972 examination suggests that the Veteran had subsequent service which has not been documented.  As he has reported acoustic trauma from weapons fire, which may have occurred during ACDUTRA or INACDUTRA, all periods of the Veteran's service must be verified and all treatment and personnel records must be obtained and associated with the claims file in accordance with 38 C.F.R. § 3.159 (2010).  

If additional service is verified, the claims folder must be forwarded to the examiner who conducted the August 2010 VA examination to determine a new opinion in light of the new evidence obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of the Veteran's service, including all periods of ACDUTRA and INACDUTRA in the U. S. Army and Air Force Reserve. 

2.  Obtain service treatment records for all periods of ACDUTRA and INACDUTRA.  

3.  If additional service is verified, forward the claims file to the August 2010 VA examiner to determine whether the newly obtained evidence changes the opinion previously provided.  The examiner must review the claims folder and note such review in an examination report or addendum.  If the examiner determines that a new examination is warranted, such an examination must be scheduled.  

In light of the newly obtained evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that current bilateral hearing loss had onset in service or is otherwise related to a disease or injury in service, including noise exposure in active service, or during ACDUTRA or INACDUTRA.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

If the August 2010 VA examiner is unavailable, provide the Veteran with a new VA examination to obtain the requested opinion.  

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinion and rationale requested in this remand.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

